1/18/2019                                      CSU
                     Case: 1:19-cv-00395 Document #:- Complaint
                                                      1 Filed:Draft ver. 5.5 - Google
                                                                01/18/19         Page Docs1 of 31 PageID #:1




                                             UNITED STATES DISTRICT COURT 
                                              FOR THE NORTHERN DISTRICT  
                                                   EASTERN DIVISION  

            LIEUTENANT SHARON ROBINSON,                                  ) 
            DIRECTOR WINONA HANNAH,                                      ) 
            SERGEANT MARCELLA SAWYER,                                    ) 
            TELECOMMUNICATIONS                                           ) 
            CARLA KIMBER, SERGEANT VERONICA                              ) 
            HARRIS and OFFICER LAWANDA                                   ) 
            BURRAS,                                                      ) 
                                                                         ) 
            Plaintiffs                                                   ) 
                                                                         )        Case No. 19-cv-395 
                   ­v­                                                   ) 
                                                                         ) 
            CHICAGO STATE UNIVERSITY, CAPTAIN                            ) 
            JAMES MADDOX, individually and in his                        ) 
            official capacity, and LIEUTENANT CHARLES                    ) 
            STEWARD, individually and his official                       ) 
            capacity,                                                    ) 
                                                                         ) 
            Defendants                                                   ) 

                                                           COMPLAINT 

            NOW COMES Plaintiffs by and through their attorneys, The Walters Law Firm, and hereby 

            submit this Complaint against Defendants, Chicago State University, Captain James Maddox and 

            Lieutenant Charles Steward, seeking monetary and injunctive relief. In support thereof, Plaintiffs 

            states and alleges the following: 



                                                             Introduction 

                 1. This is an action for gender discrimination pursuant to 42 U.S.C. § 2000e et seq. (Title

                         VII of the Civil Rights Act of 1964), as amended by the Civil Rights Act of 1981.

                                                             Jurisdiction 




                                                                                                               1 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                1/31
1/18/2019                                   CSU
                  Case: 1:19-cv-00395 Document #:- Complaint
                                                   1 Filed:Draft ver. 5.5 - Google
                                                             01/18/19         Page Docs2 of 31 PageID #:2




               2. Jurisdiction of this matter arises under Title VII of the Civil Rights Act of 1964 at 42 

                    U.S.C. 2000e. 

                                                                Parties 

               3. Plaintiffs were at all relevant time employees of Chicago State University and worked in 

                    Chicago, Illinois. 

               4. Defendant Chicago State University is a state university in Chicago, Illinois that receives 

                    both state and federal funding. 

               5. Individual Defendants were at all relevant times employees of Chicago State University 

                    and worked in Chicago, Illinois.  

                                                        Factual Allegations 

               6. From 2009 to the date of filing, all Plaintiffs were employed under the direct supervision 

                    of Defendant Captain James Maddox. 

               7. Plaintiffs have experienced ongoing harassment from coworkers and supervisors based 

                    on their gender. The discrimination and harassment have been regular and routine, and 

                    often occurs several times a week.  

                           Harassment and Discrimination Against the Plaintiffs as a Whole 

                                          I ­ Disparate Treatment of Female Officers 

               8. In 2009, all of the administrative work, such as timekeeping and scheduling, was given to 

                    the female officers. 

               9. Later that year, Defendant Maddox became the acting Chief of Police for approximately 

                    eighteen (18) months. The atmosphere in the department shifted from male­dominated to 

                    a complete divide between the men and women. 




                                                                                                              2 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                               2/31
1/18/2019                                   CSU
                  Case: 1:19-cv-00395 Document #:- Complaint
                                                   1 Filed:Draft ver. 5.5 - Google
                                                             01/18/19         Page Docs3 of 31 PageID #:3




               10. For example, the men would be rewarded for every good arrest, but if a female did the 

                    same, she would get no commendation, which is still the practice today.  

                        a. In 2009, Plaintiff Burras was the only female officer on her shift. She was the 

                             arresting officer in a robbery case. Instead of rewarding her, Defendant Maddox 

                             gave commendations to two male officers. When confronted by Defendant 

                             Maddox a week later as to her attitude, she inquired as to why she was not 

                             recognized and Defendant Maddox stated that he could not give everyone an 

                             award.  

                        b. Additionally, Defendant Maddox allowed a male subordinate to take credit for 

                             Plaintiff Robinson’s work the (Annual Security Report) while she was the Clery 

                             Compliance Officer.  

               11. Defendants have continuously excused the male officers’ conduct while the female 

                    officers received reprimands for the slightest incident. For example:  

                        a. Sergeant Wendell Mack struck a pedestrian while on patrol and no action was 

                             taken against him whereas Plaintiff Burras struck a fixed object while on patrol 

                             and was reprimanded.  

                        b. Plaintiff Kimber used a fax machine and was required to pay for the fax after 

                             being written up while Sergeant Mack had no action taken against him for using 

                             the fax machine.  

                        c. Officer Peter Scalone destroyed at least four vehicles but no action was taken 

                             against him whereas Plaintiff Burras was given a written reprimand after one 

                             accident.  




                                                                                                                 3 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                  3/31
1/18/2019                                   CSU
                  Case: 1:19-cv-00395 Document #:- Complaint
                                                   1 Filed:Draft ver. 5.5 - Google
                                                             01/18/19         Page Docs4 of 31 PageID #:4




                        d. Throughout 2018 so far, there were four separate accidents that resulted in 

                             damage to state property.  Each one of these accidents involved male officers and 

                             none of the officers were reprimanded, investigated, or suffered any consequences 

                             for the accidents or damage caused. On the other hand, Plaintiff Burras was 

                             involved in a similar accident and a full investigation was brought against her, 

                             after which she was disciplined. 

               12. Additionally, female officers were more scrutinized for doing their jobs than their male 

                    counterparts.  

                        a. Plaintiff Burras has been continuously monitored regarding who she eats with and 

                             talks to as well as when she is allowed in the station while her male cohorts are 

                             never questioned on the same topics.  

                        b. In 2014, Defendants ordered Plaintiff Robinson to reprimand Plaintiff Burras 

                             without investigation upon the belief that she failed to appear in court. After 

                             Plaintiff Robinson investigated the claim, she found that Officer David Harris was 

                             the officer who failed to appear in court. She told the Defendants, but Defendants 

                             ordered Plaintiff Robinson to do nothing against the male officer because he had a 

                             good reason for failing to appear in court. This incident resulted in a lawsuit. 

                        c. In addition, Defendant Maddox told Plaintiff Robinson that she had to provide a 

                             progress report every day.  No other officer has been expected to provide a 

                             progress report. On August 22, 2018, the new Chief of Police told Plaintiff 

                             Robinson to report directly to him rather than to Defendant Captain Maddox. 




                                                                                                                  4 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                   4/31
1/18/2019                                   CSU
                  Case: 1:19-cv-00395 Document #:- Complaint
                                                   1 Filed:Draft ver. 5.5 - Google
                                                             01/18/19         Page Docs5 of 31 PageID #:5




                        d. On or about February, 16, 2018, Plaintiff Hannah had a report filed against her for 

                             assault due to a verbal altercation that occurred over email.  Plaintiff Hannah was 

                             suspended for two weeks without pay. In a more extreme incident, two male 

                             officers engaged in a physical altercation while armed and no disciplinary action 

                             was taken against either of them. 

                        e. On or about March 2018, Plaintiff Harris provided written notification, rather than 

                             a verbal notification, after a medical emergency, as was the practice at the time. 

                             She received a verbal reprimand, which went in her file, for failing to call. 

                             However, around the same time, male officer Sgt. Calvin Robins committed a 

                             similar offense and did not receive a reprimand, but was simply informed of the 

                             change in procedure. 

                        f. On or about April 2018, Plaintiff Hannah was placed under investigation and 

                             suspended again for reportedly failing to purchase a parking permit even though 

                             she in fact purchased the permits. Defendants also alleged that Plaintiff Hannah 

                             did not make two male midnight police officers purchase their parking permits. 

                             Two male officers, who had also not purchased parking permits at the same time, 

                             were not reprimanded or put under investigation. Instead, parking passes were 

                             simply bought for them and no issue was made. Plaintiff Hannah was allowed to 

                             return to work on May 29, 2018, but as of the date of this filing is still under 

                             investigation.   

                        g. On or about May 2018 CSU Human Resources Director Lindsay Hamilton 

                             removed Defendant Maddox from overseeing and supervising the Parking 




                                                                                                                   5 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                    5/31
1/18/2019                                   CSU
                  Case: 1:19-cv-00395 Document #:- Complaint
                                                   1 Filed:Draft ver. 5.5 - Google
                                                             01/18/19         Page Docs6 of 31 PageID #:6




                             Department and Plaintiff Hannah after learning of the harassment and failed 

                             attempts to terminate Plaintiff Hannah by Defendant Maddox.  

                        h. On or about February 2016, Plaintiff Harris had several meetings in which Chief 

                             Walsh, Defendant Maddox and Defendant Steward attended regarding the signing 

                             of some investigative reports. During the third meeting, Plaintiff Robinson was 

                             there. Plaintiff Robinson told Plaintiff Harris that she was probably getting written 

                             up because Defendant Maddox was alleging insubordination. The next day 

                             Plaintiff Harris received a 5­day suspension. 

               13. Plaintiff Harris has been told by Defendant Steward that Defendant Maddox did not like 

                    her because she was not a “yes woman” and asked too many questions. Defendant 

                    Maddox was very aggressive towards Plaintiff Harris when confronted, but not 

                    aggressive when confronted by any of the male officers. 

               14. In 2011, Watson became the Chief of Police and he outwardly divided the work 

                    assignments based on the individual’s gender.  

               15. In 2011, Plaintiff Robinson was inexplicably forced to change her schedule from 

                    9am­5pm to 2pm­10pm while a male counterpart was able to stay on his shift. When 

                    Plaintiff Robinson questioned the change, she was ignored.   

               16. Plaintiff Robinson remained on the 2pm to 10pm shift for 8 years but was still required to 

                    perform all the administrative duties, whereas Defendant Steward, when put on the late 

                    shift, was not expected to do any administrative work. 

               17. Upon information and belief, female officers were passed over for promotions and those 

                    promotions were given to the male officers. Specifically,  




                                                                                                                 6 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                  6/31
1/18/2019                                   CSU
                  Case: 1:19-cv-00395 Document #:- Complaint
                                                   1 Filed:Draft ver. 5.5 - Google
                                                             01/18/19         Page Docs7 of 31 PageID #:7




                        a.  In June 2014, a Sergeant’s position became available and there were only two 

                             candidates, Plaintiff Sawyer and Anthony Goodman. During that time, 

                             Defendants told all the male officers that if Sawyer became Sergeant, they would 

                             have another “Sharon” (Plaintiff Robinson) and they do not need any more 

                             females telling the male officers what to do. 

                        b. In 2016, Plaintiff Burras was sent to detective training two weeks after training 

                             had already began. Plaintiff Burras was denied to test and graduate while a male 

                             counterpart, Peter Scalone, who missed the same amount of time (or more) was 

                             allowed to test and graduate the program. 

                        c. In 2017, Plaintiff Burras successfully completed detective training for the second 

                             time but she did not get the option to shadow the detectives at CSU. However, 

                             Peter Scalone, a male officer received the position. Mr. Scalone initially did not 

                             want to take the position and work the hours of 9:00am to 5:00pm so he asked to 

                             go back to his current shift of 7:00am to 3:00pm. Because the Defendants did not 

                             want any females in the Detective Division, Plaintiff Burras was never given the 

                             opportunity even after Mr. Scalone refused the position. Instead, Defendants 

                             Maddox and Steward allowed Mr. Scalone to keep his 7:00am to 3:00pm schedule 

                             even though Detective Division hours were 9:00am to 5:00pm. As of the date of 

                             this filing, no females are within the Detectives Division despite the fact that 85% 

                             of the campus is female.  

               18. In 2015, Defendant Maddox fought with the administration to remove Plaintiff Robinson 

                    as a Lieutenant falsely stating that he did not have a need for that position. (FOIA 




                                                                                                                   7 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                    7/31
1/18/2019                                   CSU
                  Case: 1:19-cv-00395 Document #:- Complaint
                                                   1 Filed:Draft ver. 5.5 - Google
                                                             01/18/19         Page Docs8 of 31 PageID #:8




                    Document) Defendant Maddox informed the administration that he was fine with any 

                    decision to demote Plaintiff Robinson so long as himself and Defendant Steward 

                    remained the status quo. As a result, Plaintiff Robinson was demoted from Lieutenant to 

                    Sergeant for no reason and lost approximately ten percent of her salary, over $10,000.00. 

               19. Plaintiff Sawyer was promoted and given the title and responsibilities of Sergeant 

                    Detective in June 2014.  Defendant Maddox was upset with the promotion and in 

                    retaliation he had the locksmith, Dan Chopp, change the locks on the investigator’s office 

                    and issued new keys to each investigator (all males) but Plaintiff Sawyer. Two of the 

                    officers were issued keys while they were off campus at Detective’s training and 

                    Detective Jones was told by Defendant Maddox not to tell Plaintiff Sawyer about the lock 

                    change. Defendant Maddox never issued Plaintiff a key or told her of the lock change 

                    even though he saw her every day.  

               20. In October 2015, Defendant Maddox called Plaintiff Sawyer to his office and accused her 

                    of failing to inspect and report damage to a vehicle. Plaintiff Sawyer explained that she 

                    was investigating the damage right before being called to Defendant Maddox’s office.  

               21. Defendant Maddox then showed Plaintiff Sawyer a stack of old investigative reports and 

                    asked why she had not signed them. Plaintiff Sawyer stated Defendant Steward signed 

                    them after Plaintiff Sawyer reviewed them. Defendant Maddox told the Chief Patricia 

                    Walsh that Plaintiff Sawyer was responsible for signing the reports and that she failed to 

                    do her job. 

               22. As a result of the paragraphs 20 and 21, Defendant Maddox requested Plaintiff Sawyer be 

                    demoted.  On or about through October 2015, Defendant Maddox was successful in his 




                                                                                                                 8 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                  8/31
1/18/2019                                   CSU
                  Case: 1:19-cv-00395 Document #:- Complaint
                                                   1 Filed:Draft ver. 5.5 - Google
                                                             01/18/19         Page Docs9 of 31 PageID #:9




                    request and had Plaintiff Sawyer removed from the position of Sergeant Detective 

                    without documentation and her stipend taken away. She remained a Sergeant until she 

                    was demoted again in 2016. She was not promoted back to Sergeant until October 15, 

                    2017. 

               23. On or about March 27, 2015 Defendant Steward told Plaintiff Harris that the 

                    administration implemented new stricter rules that were against the union contract. 

                    Plaintiff Harris asked where it was coming from and he said it was just the 

                    administration. Plaintiff Harris was the only one expected to follow the new rules. 

               24. Defendant Steward then asked Plaintiff Harris about the Mayoral Forum event that 

                    happened on March 25, 2015. He reprimanded Plaintiff Harris for leaving officers outside 

                    instead of bringing everyone inside for the event.  

               25. On or about May 6, 2015 Plaintiff Harris as the on­duty supervisor. She took the 

                    complaint of a woman who stated that a male officer unnecessarily ejected pepper spray 

                    into the grill of her vehicle, forcing her to exit the vehicle. Plaintiff Harris then turned the 

                    complaint into Defendants Maddox and Steward.  Upon receipt of the complaint, 

                    Defendant Steward did not reprimand the male officer. Instead, he gave Plaintiff Harris a 

                    verbal reprimand and the male officer was never disciplined. 

               26. Defendant Maddox allowed overtime for only the male officers but never allowed 

                    overtime for the female personnel. 

                        a.   On or about May 2017, Captain Maddox took away overtime from all of the 

                             above­named Plaintiffs, while the male officers, who were similarly situated, 




                                                                                                                   9 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                    9/31
1/18/2019       Case: 1:19-cv-00395 DocumentCSU
                                             #: -1Complaint
                                                   Filed: Draft ver. 5.5 - Google
                                                            01/18/19        PageDocs
                                                                                  10 of 31 PageID #:10



                             retained their overtime pay. A complaint was filed with the University’s EEOC 

                             Office, but nothing was done. 

                        b. On or about May 14, 2018, Defendant Maddox allowed a male officer to take 

                             overtime on third watch while simultaneously denying Plaintiff Kimber the 

                             overtime that was previously offered to her. To avoid Plaintiff Kimber’s overtime, 

                             Defendants hired a new male dispatcher who was inadequately trained.  

               27. On or about December 2016, Defendant Maddox changed Plaintiff Harris’s timecard 

                    without her knowledge. When Plaintiff Harris confronted Defendant Maddox, Defendant 

                    Maddox stated that he had every right to change the time card. Defendant Maddox falsely 

                    alleged that Plaintiff Harris threatened him and tried to attack him during this exchange. 

                    Plaintiff Robinson was present during the confrontation and no threat or attack happened. 

                    These false allegations resulted in plaintiff Harris receiving a 5­day suspension.  

               28. There have been ongoing attempts to prevent the Plaintiffs from communicating with 

                    each other. Specifically, starting in 2017, Plaintiffs Kimber and Burras have not been 

                    allowed to occupy the same space in the dispatcher’s office, despite the fact that Burras 

                    would reasonably need to access that room because it has the most efficient computer for 

                    performing various tasks and to relieve Kimber for her break periods. The male officers’ 

                    association with each other and their presence in the dispatcher’s office is not monitored 

                    or regulated. 

               29. Plaintiffs have been demoted and/or had timecards or shifts changed without knowledge 

                    or explanation, whereas male counterparts have received promotions or shift changes 

                    upon requests. Specifically:  




                                                                                                              10 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                10/31
1/18/2019       Case: 1:19-cv-00395 DocumentCSU
                                             #: -1Complaint
                                                   Filed: Draft ver. 5.5 - Google
                                                            01/18/19        PageDocs
                                                                                  11 of 31 PageID #:11



                        a. As previously mentioned, in December 2016, Defendant Maddox changed 

                             Plaintiff Harris’s timecard without her knowledge.  

                        b. In 2011, Plaintiff Robinson was inexplicably forced to change her schedule from 

                             9:00am to 5:00pm to 2:00pm to 10:00pm while a male counterpart was able to 

                             stay on his shift. When Plaintiff Robinson questioned the change, she was ignored 

                             by Defendants. Plaintiff Robinson remained on the 2­10 shift for eight (8) years 

                             but was still required to perform all the administrative duties, whereas Defendant 

                             Steward did not have to perform any administrative duties when on the same shift.  

                        c. On or about October 24, 2018, Defendant Maddox refused to allow Plaintiff 

                             Burras the opportunity to use one of the patrol vehicles to attend her scheduled 

                             training class, knowing that she did not have a personal vehicle. None of the male 

                             officers were ever questioned or denied the use of a patrol vehicle for training.  

               30. On March 2017, Defendant Maddox was the highest­ranking Lieutenant in the 

                    department. Defendant Maddox encouraged the male Sergeants to challenge Plaintiff 

                    Robinson’s 21­year service to force her to lose additional money and seniority. 

                    Specifically: 

                        a. On or about February 2017, Defendant Maddox deliberately sent an erroneous 

                             seniority roster to the Union (Metropolitan Alliance of Police Chapter #297) 

                             demanding the removal of Plaintiff Robinson and Plaintiff Harris from their 

                             rightful line of seniority that had been acknowledged for over 14 years.  

                        b. On or about March 1, 2017, Defendant Maddox received a “Cease and Desist” 

                             letter from plaintiffs Robinson and Harris. On March 8, 2017 Defendant Maddox 




                                                                                                                   11 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                     11/31
1/18/2019       Case: 1:19-cv-00395 DocumentCSU
                                             #: -1Complaint
                                                   Filed: Draft ver. 5.5 - Google
                                                            01/18/19        PageDocs
                                                                                  12 of 31 PageID #:12



                             retaliated by sending an email to the entire university administrative staff with 

                             false accusations that plaintiff’s Robinson and Harris harassed and created a 

                             hostile work environment.  Plaintiff’s Robinson and Harris were called bullies, 

                             unprofessional as well as inappropriate.   

                        c. On March 8, 2017 an official complaint was filed against Defendant Maddox with 

                             the University EEOC Office. Nothing was done. 

               31. On or around May 2017, Plaintiff Robinson and Sergeant Mack resolved issues involving 

                    the scheduling of training troops via email. After resolving the issues together, Defendant 

                    Maddox sent Plaintiff Robinson a scathing and unnecessary email degrading her for 

                    questioning the male sergeant and accusing Plaintiff Robinson of creating a hostile work 

                    environment.   

               32. On or about July 31, 2017, Plaintiff Sawyer requested a copy of a homicide case file to 

                    prepare for court. Defendant Maddox never responded to Plaintiff’s Sawyer’s email. 

                    Seven days later, Defendant Maddox gave an incomplete copy of the case file to Sergeant 

                    Wilbert Norey. Plaintiff Sawyer sent a second email on August 12, 2017 to Defendant 

                    Maddox reminding him there was a loss of life. Defendant Maddox released the complete 

                    record to Sergeant Norey on August 14, 2017, on Plaintiff Sawyer’s day off and one day 

                    before the case went to trial. Defendant Maddox never sent the documentation to Plaintiff 

                    Sawyer. 

               33. Plaintiffs Harris and Robinson have filed multiple grievances and spoken to the Union, 

                    EEOC, and Human Resources on multiple occasions about Defendant Maddox. However, 

                    no action was ever taken. Specifically,  




                                                                                                                  12 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                    12/31
1/18/2019       Case: 1:19-cv-00395 DocumentCSU
                                             #: -1Complaint
                                                   Filed: Draft ver. 5.5 - Google
                                                            01/18/19        PageDocs
                                                                                  13 of 31 PageID #:13



                        a. Plaintiff Robinson had to file a grievance against Defendant Maddox for refusing 

                             to offer Plaintiff Robinson overtime after offering it to the entire department. 

                        b. Plaintiffs Harris and Robinson were forced to bring the union in to stop the male 

                             officer from moving forward on removing and altering seniority. 

                        c. Plaintiff Harris also met with Human Resources Director, Rene Mitchell, in 

                             February 2016 to discuss the many issues within the Department. Mitchell did 

                             nothing.  

                        d. Plaintiff Harris also met with Patrick Cage, General Counsel for the University. 

                             He refused to meet with her after one meeting stating that he would sit down with 

                             the Chief and work on the changes. However, that meeting never took place. 

                                  II ­ Attempts to Turn the Officers Against Each Other 

               34. Defendants Maddox and Steward started pitting women against each other and Plaintiff 

                    Robinson was unsure of who to trust. 

               35. In 2013, Defendant Maddox continuously told the male officers that Plaintiff Robinson 

                    was the leader of the “Girls Club.” Simultaneously, Defendant Maddox told the male 

                    officers that Plaintiff Robinson did not get along with other women. As a result, the male 

                    officers began to resent and compete against the women in the department. 

               36. Starting around March 2014, Defendants tried to pit Plaintiff Robinson and Plaintiff 

                    Hannah against one another because Plaintiff Robinson was Plaintiff Hannah’s immediate 

                    supervisor. For example, Defendant Steward would tell Plaintiff Hannah not to trust 

                    Plaintiff Robinson and that Plaintiff Robinson was out of control. At one point the 




                                                                                                                 13 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                   13/31
1/18/2019       Case: 1:19-cv-00395 DocumentCSU
                                             #: -1Complaint
                                                   Filed: Draft ver. 5.5 - Google
                                                            01/18/19        PageDocs
                                                                                  14 of 31 PageID #:14



                    Defendants even told Plaintiff Hannah that Plaintiff Robinson had called Plaintiff Hannah 

                    a “bitch.” Defendant Maddox encouraged and condoned this behavior. 

               37. In 2014, Defendants ordered Plaintiff Robinson to reprimand Plaintiff Burras without 

                    investigation upon the belief that she failed to appear in court for an automobile accident. 

                    After Plaintiff Robinson investigated the claim, she found that Officer David Harris was 

                    the officer who failed to appear in court. She told the Defendants, but Defendants ordered 

                    Plaintiff Robinson to do nothing against the male officer because he had a good reason 

                    for failing to appear in court. This incident resulted in a lawsuit in which the 

                    University/Central Management Service settled for $30,000.00. 

               38. On or about November 2016, Plaintiff Harris submitted Plaintiff Kimber’s request for 

                    time off during the holidays. Maddox denied the time and falsely told Plaintiff Kimber 

                    that he never received the paperwork from Plaintiff Harris.  

                                       III­ Attempts to Humiliate the Female Officers 

               39. Plaintiffs are regularly referred to as being part of a “Girl’s Club” by the male staff, 

                    particularly Defendant Maddox. Male employees who agreed with any of the women are 

                    derided as being part of the “Girl’s Club.” 

               40. In 2009, all of the administrative work, such as timekeeping and scheduling, was given to 

                    the female officers. 

               41. Additionally, Defendants Maddox and Steward started spreading rumors that the women 

                    were doing too much and outperforming the men. The individual Defendants started 

                    spreading rumors that the women would soon be taking over positions of power.  




                                                                                                               14 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                 14/31
1/18/2019       Case: 1:19-cv-00395 DocumentCSU
                                             #: -1Complaint
                                                   Filed: Draft ver. 5.5 - Google
                                                            01/18/19        PageDocs
                                                                                  15 of 31 PageID #:15



               42. After defendants started negatively referring to Plaintiffs’ as the “Girls Club,” they stated 

                    they did not want any more females in leadership positions nor did they want the 

                    department to hire more women.  

               43. On or about June 2011, the Department started hiring new personnel. The Department 

                    hired several men and only one female. The newly hired male officers continued 

                    spreading rumors again that the women had created a “Girls Club.” 

               44. Plaintiff Robinson, the only female lieutenant, was left out of all the meetings unless it 

                    required her typing up paperwork.  

               45. Additionally, the individual Defendants constantly referred to Plaintiff Robinson as a 

                    “glorified secretary.”  

               46. Defendant Maddox also ordered the male sergeants (Norey & Robins) not to inform 

                    Plaintiff Robinson of the incidents that had taken place on the campus or on their shift 

                    because she was a “glorified secretary.” Norey followed the order and informed his 

                    troops not to inform Plaintiff Robinson of incidents. Sergeant Pamelee Robinson was the 

                    only female who followed this order.   

               47. Defendant Steward further degraded and insulted all the women in the Department by 

                    calling them “whores” and “bitches.” He was never reprimanded for this conduct. 

                    Defendant Maddox has condoned said behavior by allowing it to continue without 

                    incident. 

               48. On or about August 2015, Plaintiff Robinson was stripped of all of her administrative 

                    duties without any provocation or reasoning.  




                                                                                                                 15 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                   15/31
1/18/2019       Case: 1:19-cv-00395 DocumentCSU
                                             #: -1Complaint
                                                   Filed: Draft ver. 5.5 - Google
                                                            01/18/19        PageDocs
                                                                                  16 of 31 PageID #:16



               49. In 2015, Plaintiff Robinson was demoted from Lieutenant to Sergeant and lost 

                    approximately ten percent of her salary, which was over $10,000.00.  

               50. On or about April 5, 2018, Defendant Maddox had Plaintiff Robinson formally 

                    interrogated about Sergeants Norey’s incident, wherein he pulled his duty weapon on 

                    Keith Taylor (one of his subordinates), while conducting an unauthorized knife training 

                    course. Despite the fact that Plaintiff Robinson was not involved in the complaints, nor 

                    the incident, Defendant Maddox falsely informed University Counsel that Plaintiff 

                    Robinson had police officers John Batson, Keith Taylor, and Wendell Mack make up a 

                    story to force Sergeant Norey to retire.   

               51. On or about May 21, 2013, Plaintiff Sawyer called an applicant for the investigation unit 

                    who became very rude to her on the phone. After the call, Plaintiff Sawyer informed 

                    Chief Ronnie Watson, Defendant Steward, and Defendant Maddox on the phone of the 

                    applicant’s attitude. Based on this conversation, Chief Watson rescinded the applicant’s 

                    offer of employment. Following this conversation, Defendant Maddox called a meeting 

                    with the Investigators which included Plaintiff Sawyer, Michael Jones, Eugene Heffner & 

                    Anthony Goodman. As soon as Plaintiff Sawyer entered the meeting, she was under 

                    verbal attack by Defendant Maddox stating that she had handled the call incorrectly and 

                    that she “sabotaged” the call because she was jealous of another male officer. Defendant 

                    Maddox’s became so aggressive during the meeting that Investigator Jones stood up 

                    between Plaintiff Sawyer and Defendant Maddox.  

               52. On or about April 6, 2014 Plaintiff Sawyer passed the Sergeant’s exam and was hoping to 

                    be considered for a promotion. Defendant Maddox halted this process by constant daily 




                                                                                                            16 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                              16/31
1/18/2019       Case: 1:19-cv-00395 DocumentCSU
                                             #: -1Complaint
                                                   Filed: Draft ver. 5.5 - Google
                                                            01/18/19        PageDocs
                                                                                  17 of 31 PageID #:17



                    attacks, lies, and innuendos. For example, Plaintiff Sawyer was accused of intentionally 

                    throwing a case by not collecting chemical evidence which required a HazMat team to 

                    remove. The chemical was photographed but not transported for safety reasons. 

                    Defendant Steward told Plaintiff Sawyer that Defendant Maddox told the Chief that 

                    Plaintiff Sawyer must have been related to the offender. Plaintiff Sawyer was questioned 

                    and later directed to write a To­From document confirming that she was not related to the 

                    offender. Because of this incident, Chief Watson informed Plaintiff Sawyer that she 

                    would not be considered for Sergeant. 

               53. On or about October 2015 while removing her belongings from the Investigator’s Office, 

                    Plaintiff Sawyer noticed a picture of herself standing next to another male officer was 

                    hung on the wall. In this picture, Plaintiff’s Sawyer’s eyes appeared to have been stuck 

                    with pins. This picture remained hanging in a shared area, and every time Defendant 

                    Maddox walked past it, he would either do nothing or laugh. As of the date of this filing, 

                    the picture is still hanging inside the office. 

               54. On or about September 2017, a male officer told Plaintiff Sawyer she needed to “dummy 

                    down” because she was “shining too bright” and “overshadowing” the men in the 

                    department. 

               55. On or about February 21, 2018, during the grievance process, Defendant Maddox sent an 

                    email containing harsh, embarrassing, belittling, intimidating and false statements 

                    directed at Plaintiff Sawyer. He copied Plaintiffs Robinson and Harris as well as 

                    Defendant Steward, Sergeant Pamela Robinson, Sergeant Calvin Robins, and Sergeant 

                    Wendell Mack. This email was meant to damage Plaintiff’s Sawyer reputation amongst 




                                                                                                                17 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                  17/31
1/18/2019       Case: 1:19-cv-00395 DocumentCSU
                                             #: -1Complaint
                                                   Filed: Draft ver. 5.5 - Google
                                                            01/18/19        PageDocs
                                                                                  18 of 31 PageID #:18



                    her superiors and coworkers. It was also done to prevent Plaintiff Sawyer from becoming 

                    the new Union President.  

               56. On or about August 24, 2016, Plaintiff Kimber had her ID and badge taken by Maddox 

                    during a routine audit in order to further examine the badge. After the audit’s conclusion, 

                    Maddox did not return her badge for at least a year. It was not returned to her until his 

                    superior ordered him to do so. 

               57. On or about March 2018, Plaintiff Kimber received permission to use emergency time to 

                    deal with a personal emergency. However, Maddox later said that she was not allowed to 

                    use emergency time and instead put her leave down as sick time. 

               58. On or about April 2018, Plaintiffs Harris and Robinson were found to have hanging 

                    parking placards, which they paid for, instead of the normal decals that the University had 

                    switched to in 2016. They were placed under investigation by Captain Maddox for failing 

                    to pay for parking, despite the fact that records showed they paid. Through the course of 

                    the investigation, Plaintiff Hannah was accused of giving Harris and Robinson the 

                    placards despite the fact that she did not have access to placards because she was hired 

                    after they were phased out. Due to this, Hannah was threatened with termination, despite 

                    having nothing to do with the unfounded allegations and was forced to hire an attorney to 

                    defend her at a hearing. 

                                          IV ­ Attempts to Preclude Female Officers 

               59.  In June 2014, a Sergeant’s position became available and there were only two 

                    candidates, Plaintiff Sawyer and Anthony Goodman. During that time, Defendants told 

                    all the male officers that if Sawyer became Sergeant, they would have another “Sharon” 




                                                                                                                 18 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                   18/31
1/18/2019       Case: 1:19-cv-00395 DocumentCSU
                                             #: -1Complaint
                                                   Filed: Draft ver. 5.5 - Google
                                                            01/18/19        PageDocs
                                                                                  19 of 31 PageID #:19



                    (Plaintiff Robinson) and they do not need any more females telling the male officers what 

                    to do. 

               60. In July 2015, Defendant Maddox began taking measures designed to isolate Plaintiffs. 

                    For example,  

                        a. Defendant Maddox removed Plaintiff Robinson from any and all department 

                              training and exercises, including but not limited to emergency and daily 

                              operations, without provocation. 

                        b. Defendant Maddox as a form of retaliation removed Plaintiff Hannah from all 

                              parking related meetings without provocation. 

                        c. Plaintiff Robinson, the only female lieutenant, was left out of all meetings by 

                              Chief Walsh and the Defendants unless it required her typing up paperwork. As 

                              such, she was not informed of daily operations of the department. 

                        d. Plaintiff Robinson was taken off the notification list, while the new Chief was put 

                              on it within 2 days of his employment. Shortly thereafter, a male officer had been 

                              charged with Driving Under the Influence. Because of her removal from the 

                              notification list, Plaintiff Robinson was not put on notice of the charges. The male 

                              officer was not disciplined but he did later resign. 

                        e. Plaintiff Robinson wrote the Emergency Operations Plan, Defendant Maddox, 

                              intentionally and purposefully, did not include her on the notification list, nor was 

                              she included in any of the training (Table Top) and meetings even though she was 

                              part of the administration.  Only the male officers (Lt. Charles Steward, Officer 

                              Eugene Heffner) were allowed to attend.   




                                                                                                                 19 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                   19/31
1/18/2019       Case: 1:19-cv-00395 DocumentCSU
                                             #: -1Complaint
                                                   Filed: Draft ver. 5.5 - Google
                                                            01/18/19        PageDocs
                                                                                  20 of 31 PageID #:20



               61. On or about August 24, 2016, Plaintiff Kimber had her ID and badge taken by Maddox 

                    during a routine audit in order to further examine the badge. After the audit’s conclusion, 

                    Maddox did not return her badge for at least a year. It was not returned to her until his 

                    superior ordered him to do so 

               62. On or about May 9, 2018, Defendants Maddox and Steward went to “Procedure, Justice, 

                    and Police” training but Plaintiff Robinson was not allowed to attend. Plaintiff has not 

                    received any training in the 2018 year.   

               63. From May 2018 to present, Plaintiff Robinson has continuously been excluded from 

                    trainings and meetings that are necessary for proper job performance, at the behest of 

                    Defendant Maddox.   

               64. On or about June 2018, an employee training was held on AR­15 guns. No open call was 

                    presented and only the male officers were invited to the training.  

                                 V ­ Spreading False Information About Female Officers 

               65. In 2003, Plaintiff Robinson was the first woman to be promoted to acting Lieutenant and 

                    the first and only female Lieutenant. After her promotion, Defendants Maddox and 

                    Steward would tell the other men in the department not to let any other women become 

                    their bosses and that the women are personal, evil, vindictive, liars, and not to be trusted. 

               66. Defendants Maddox and Steward would coerce bully the male officers to proffer false 

                    statements about the female officers even if the female officers outranked the male 

                    officers. Defendants would also promise to protect the male officers and/or promote them 

                    if the male officers lied for the Defendants.  For example, Plaintiff Robinson overheard 

                    Defendants Maddox and Steward telling Officer Williams to tell Chief Watson that 




                                                                                                                 20 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                   20/31
1/18/2019       Case: 1:19-cv-00395 DocumentCSU
                                             #: -1Complaint
                                                   Filed: Draft ver. 5.5 - Google
                                                            01/18/19        PageDocs
                                                                                  21 of 31 PageID #:21



                    Plaintiff Robinson was the one who caused the gender divide within the department, 

                    when in actuality it was Defendants Maddox and Steward creating the gender divide. 

                    Chief Watson confronted Plaintiff Robinson about this claim and Plaintiff Robinson tried 

                    to explain to him that both Defendants Maddox and Steward lied to attempt to implicate 

                    Plaintiff Robinson.  

               67. The male officers were also forced by Defendants to write untrue statements against the 

                    female personnel. For example:  

                        a. Officer David Harris was forced to change an original statement, wherein he 

                             stated a female officer, Security Officer Dionne Merriweather, was not aggressive, 

                             to state that she was overly aggressive when responding to a call in the dorm.  

                        b. Officer Timothy William, and other male offers were forced to make false 

                             statements against the female security officers. 

               68. Defendant Maddox told Chief Walsh, and anyone that would listen, that Plaintiff Sawyer 

                    sabotaged the investigator’s office so that she would be removed from that office. Various 

                    men in the office said it was because Maddox did not want the men taking orders from a 

                    woman.  

               69. In 2010, Defendant Maddox threatened Sergeant Calvin Robins with discipline if he did 

                    not falsely accuse Plaintiff Robinson of calling a subordinate officer a “bitch” while on 

                    the phone with a dispatcher. 

               70.   In 2013, Defendant Maddox continuously told the male officers that Plaintiff Robinson 

                    was the leader of the Girls Club. Simultaneously, Defendant Maddox told the male 




                                                                                                                21 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                  21/31
1/18/2019       Case: 1:19-cv-00395 DocumentCSU
                                             #: -1Complaint
                                                   Filed: Draft ver. 5.5 - Google
                                                            01/18/19        PageDocs
                                                                                  22 of 31 PageID #:22



                    officers that Plaintiff Robinson did not get along with other women. As a result, the male 

                    officers began to resent and compete against the women in the department. 

               71. In 2014, Defendants Maddox and Steward started antagonizing the whole department to 

                    further the divide, including but not limited to verbal threats of demotion. For example, 

                    Defendant Steward would carry a folder around and inform the officers that he was 

                    taking notes and keeping files on everyone. Defendants would also threaten the male 

                    officers with termination if they did not fight against the women.  

                        a. For example, defendant Maddox threatened Sgt. Robins with termination if he did 

                             not falsely state that Plaintiff Robinson called Sgt. Pamelee Robinson a “bitch” 

                             during an encounter in dispatch. Sgt. Robins refused to do so.  

                        b. Also, during his probationary period, Sgt. Robins was threatened, on a daily basis, 

                             that there would be consequences if he listened to Plaintiff Robinson rather than 

                             Defendant Steward and Maddox. 

                        c. Sgt. Robins was also ordered not to inform plaintiff Robinson of incidents that 

                             occurred in the department and on his shift, in order to keep plaintiff Robinson ill 

                             ­informed. 

                        d. Further, Defendant Steward and Maddox daily told individual officers that they 

                             had to always side with them and not “the girls.”  

               72. On or about April 2014, Officer Anthony Goodman filed an unfounded complaint against 

                    Plaintiff Sawyer with the EEOC for age and sex discrimination after being told to do so 

                    by Defendants Maddox and Steward so that it would put pressure on Chief Walsh to 




                                                                                                                 22 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                   22/31
1/18/2019       Case: 1:19-cv-00395 DocumentCSU
                                             #: -1Complaint
                                                   Filed: Draft ver. 5.5 - Google
                                                            01/18/19        PageDocs
                                                                                  23 of 31 PageID #:23



                    promote Officer Goodman and not Plaintiff Sawyer. As a result, Plaintiff Sawyer’s 

                    promotion process was stalled. 

                73. On or about November 2016, Plaintiff Harris sent an email to Defendant Maddox that 

                    Officer Michael Jones requested to go to midnights. Defendant Maddox stated he never 

                    received said notification. Thus, Michael Jones never got reassigned. Defendant Maddox 

                    attempted to get Jones to write a grievance about her for not being reassigned, but he 

                    refused.  

                74. On or about January 2017, Maddox denied Plaintiff Harris’s vacation stating that he 

                    never received her request. Plaintiff Harris sent in her vacation with request with her 

                    entire shift. Everyone else’s vacation was approved. 

             

                                                       Notice of Right to Sue 

                75. On , Plaintiffs filed charges of gender discrimination with the Equal Opportunity 

                    Employment Commission (EEOC), Charge Nos.  440­2018­05816 (Harris), 

                    440­2018­05815 (Kimber), 440­2018­05818 (Burras), 440­2018­05819 (Sawyer), 

                    440­2018­05817 (Robinson)  and  440­2018­08042 (Hannah) . All allegations contained in 

                    these charges are hereby incorporated in this Complaint by reference. Plaintiffs thereafter 

                    requested and received Notice of Right to Sue by the EEOC dated October 26, 2018. This 

                    lawsuit has been commenced within 90 days of receipt of the Notice of Right to Sue. 

                                                          Causes of Action 

                                                           Count I­  
                                       Gender Discrimination in Violation of Title VII  
                                   of the Civil Rights Act of 1964, 42 USC § 2000e. et seq 
                                                   (Against all Defendants) 
                                                                 


                                                                                                               23 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                 23/31
1/18/2019       Case: 1:19-cv-00395 DocumentCSU
                                             #: -1Complaint
                                                   Filed: Draft ver. 5.5 - Google
                                                            01/18/19        PageDocs
                                                                                  24 of 31 PageID #:24



               76. Plaintiffs incorporate herein all previous paragraphs of this complaint. 

               77. Title VII, 42 U.S.C. §2000e­2(a) provides “It shall be an unlawful employment practice 

                    for an employer to fail or refuse to hire or to discharge any individual, or otherwise to 

                    discriminate against any individual with respect to his compensation, terms, conditions, 

                    or privileges of employment, because of such individual’s race, color, religion, sex, or 

                    national origin; or to limit, segregate, or classify his employees or applicants for 

                    employment in any way which would deprive or tend to deprive any individual of 

                    employment opportunities or otherwise adversely affect his status as an employee, 

                    because of such individual’s race, color, religion, sex, or national origin. 

               78. Plaintiffs have been the victims of unlawful discriminatory conduct in the workplace. 

                    Plaintiffs were unlawfully subject to disparate treatment and suffered adverse 

                    employment actions by defendants on the basis of sex. These employment violations 

                    were unlawful in violation of Title VII, 42 U.S.C. §2000e­2(a). 

               79. Plaintiffs have been made to suffer mental anguish and emotional distress, loss of 

                    employment and future employment opportunities, and loss of wages and benefits as a 

                    direct and proximate result of respondent's violations of their civil rights alleged herein. 

                    Plaintiffs are reasonably certain to continue to suffer these damages in the future. 

                    Plaintiffs are entitled to the rights and remedies at law provided by Title VII and 42 

                    U.S.C. §1981(a), including actual damages, compensatory damages, punitive damages, 

                    and attorneys’ fees.  

            WHEREFORE, Plaintiff seek compensation as laid out below. 

                                                    Count II­ 
              Unlawful Retaliation under Title VII of the Civil Rights Act of 1964, 42 USC 2000e­3(a) 
                                             (Against all Defendants) 


                                                                                                                 24 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                   24/31
1/18/2019       Case: 1:19-cv-00395 DocumentCSU
                                             #: -1Complaint
                                                   Filed: Draft ver. 5.5 - Google
                                                            01/18/19        PageDocs
                                                                                  25 of 31 PageID #:25



                                                               
               80. Plaintiffs incorporate herein all previous paragraphs of this complaint. 

               81. 42 U.S.C. 42 2000e­3(a) provides “It shall be an unlawful employment practice for an 

                    employer to discriminate against any of his employees or applicants for employment, for 

                    an employment agency, or joint labor­ management committee controlling apprenticeship 

                    or other training or retraining, including on the­job training programs, to discriminate 

                    against any individual, or for a labor organization to discriminate against any member 

                    thereof or applicant for membership, because he has opposed any practice made an 

                    unlawful employment practice by this subchapter, or because he has made a charge, 

                    testified, assisted, or participated in any manner in an investigation, proceeding, or 

                    hearing under this subchapter.” 

               82. Defendants committed unlawful employment practices when they retaliated against 

                    Plaintiffs for their efforts to oppose practices reasonably believed to be prohibited by 

                    Title VII, in violation of 42 USC 2000e­3(a). 

               83. Plaintiffs have been made to suffer mental anguish and emotional distress, loss of 

                    employment and future employment opportunities, and loss of wages and benefits as a 

                    direct and proximate result of respondent's violations of their civil rights alleged herein. 

                    Plaintiffs are reasonably certain to continue to suffer these damages in the future. 

                    Plaintiffs are entitled to the rights and remedies at law provided by Title VII and 42 

                    U.S.C. §1981(a), including actual damages, compensatory damages, punitive damages, 

                    and attorneys’ fees.  

            WHEREFORE, Plaintiffs seek the following relief as to Count II of the Complaint: 




                                                                                                                25 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                  25/31
1/18/2019       Case: 1:19-cv-00395 DocumentCSU
                                             #: -1Complaint
                                                   Filed: Draft ver. 5.5 - Google
                                                            01/18/19        PageDocs
                                                                                  26 of 31 PageID #:26



               A. All wages and benefits Plaintiffs would have received received but for the discrimination, 

                    including but not limited to back pay, front pay, future pecuniary losses, and prejudgment 

                    interest;  

               B. Compensatory damages in an amount to be determined at trial; 

               C. A permanent injunction enjoining Defendants from engaging in the discriminatory 

                    practices complained of herein; 

               D. A permanent injunction requiring that the Defendants adopt employment practices and 

                    policies in accord and conformity with the requirements of Title VII, 42 U.S.C. § 2000  et 

                    seq. ; 

               E. The Court retain jurisdiction of this case until such time as it is assured that Defendants 

                    have remedied the policies and practices complained of herein and are determined to be 

                    in full compliance with the law; 

               F. Punitive damages as allowed by law against Defendants; 

               G. An award of reasonable attorneys’ fees, costs, and litigation expenses; and  

               H. Such other relief as the Court may deem just or equitable. 

                                                          Count III ­ 
                                                          Conspiracy 
                                              (Against All Individual Defendants) 

               84. Plaintiff re alleges each of the foregoing paragraphs as if fully set forth here. 

               85. As described more fully above, the individual Defendants reached an agreement amongst 

                    themselves to discriminate against Plaintiffs based upon their gender, and to thereby 

                    deprive Plaintiffs of their Constitutional rights, all as described more fully throughout this 

                    Complaint. 




                                                                                                               26 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                  26/31
1/18/2019       Case: 1:19-cv-00395 DocumentCSU
                                             #: -1Complaint
                                                   Filed: Draft ver. 5.5 - Google
                                                            01/18/19        PageDocs
                                                                                  27 of 31 PageID #:27



               86. In this manner, Defendants, acting in concert with each other, have conspired by 

                    concerted action to accomplish an unlawful purpose by an unlawful means. 

               87. In furtherance of the conspiracy, each of the co conspirators committed overt acts and was 

                    an otherwise willful participant in joint activity, including but not limited to.... 

               88. As a direct and proximate result of the illicit prior agreement referenced above, Plaintiffs’ 

                    rights were violated, and they suffered damages, severe emotional distress and anguish, 

                    as is more fully alleged above. 

               89. The misconduct described in this Count was undertaken with malice, willfulness, and 

                    reckless indifference to the rights of Plaintiff and others. 

               90. As a proximate result of the above  detailed actions of Defendants, Plaintiffs were injured 

                    monetarily and emotionally, including mental suffering, anguish, humiliation, and fear. 

                    WHEREFORE, pursuant to 42 U.S.C. § 1983, Plaintiff demands judgment 

            against the Defendants for compensatory damages, punitive damages, the costs of this action and 

            attorneys’ fees, and any such other and further relief as this Court deems equitable and just. 

                                                              Count IV ­  

                              Section 1983 ­ Equal Protection Deprivation Based on Gender 

                                                     (Against all Defendants) 

               91. Plaintiffs reallege and incorporates by reference all previous paragraphs.  

               92. Defendants subjected Plaintiffs to harassment and discrimination in the terms and 

                    conditions of their employment based on their gender by including but not limited to the 

                    following: demoting and/or failing to promote Plaintiffs; commending male officers over 

                    Plaintiffs; Disciplining female officers over of male officers; changing Plaintiffs’ 




                                                                                                               27 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                 27/31
1/18/2019       Case: 1:19-cv-00395 DocumentCSU
                                             #: -1Complaint
                                                   Filed: Draft ver. 5.5 - Google
                                                            01/18/19        PageDocs
                                                                                  28 of 31 PageID #:28



                    schedules without notice; demanding male officers to proffer false statements against 

                    Plaintiffs; and humiliating Plaintiffs through defacing pictures of Plaintiffs and sending 

                    damages emails to Plaintiffs’ superiors.   

               93. Defendants’ conduct against Plaintiffs constitutes unlawful discrimination and 

                    harassment based on gender and is part of a continuing pattern and practice of 

                    discrimination against females based on their gender.  

               94. The conduct alleged herein constitutes a pattern, custom, and practice of discrimination 

                    against women based on their gender.  

               95. All of Defendants’ employment practices as alleged herein are undertaken with 

                    discriminatory intent.  

               96. This conduct as alleged herein constitutes official policies or customs of the Chicago 

                    State University Security Department, which violate the Fourteenth Amendment of the 

                    United States Constitution as secured by 42 U.S.C. § 1983.  

               97. Defendants Maddox and Steward, along with Chicago State University, are responsible 

                    for the acts of Security Department supervisors and command staff, who were acting 

                    within the scope of their employment and pursuant to a policy, custom, and/or pattern of 

                    gender discrimination and in violation of individual rights of equal protection under the 

                    Fourteenth Amendment to the Constitution of the United States.  

               98. Defendants Maddox and Steward either participated in the discriminatory treatment, 

                    knew or should have known of the discriminatory conduct, failed to take any effective 

                    remedial action to remedy and/or prevent the discriminatory treatment, and turned a blind 

                    eye to the discriminatory treatment and harassment against Plaintiffs and other women.  




                                                                                                              28 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                28/31
1/18/2019       Case: 1:19-cv-00395 DocumentCSU
                                             #: -1Complaint
                                                   Filed: Draft ver. 5.5 - Google
                                                            01/18/19        PageDocs
                                                                                  29 of 31 PageID #:29



               99. Defendant have acted under color of state law at all material times hereto.  

               100.     Defendants engaged in a continuing violation under 42 U.S.C. § 1983.  

               101.     The actions of Defendants have caused Plaintiffs great mental anguish, humiliation, 

                    degradation, physical and emotional pain and suffering, inconvenience, lost wages and 

                    benefits, future pecuniary losses, and other consequential damages.  

               102.     Defendants intentionally discriminated against Plaintiffs with malice or reckless 

                    indifference to Plaintiffs’ civil rights, thereby entitling Plaintiffs to punitive damages 

                    against the individual Defendants.  

               103.     Plaintiff requests that the Court order systemic injunctive relief to address the 

                    unlawful conduct complained of herein.  

            WHEREFORE,  Plaintiffs seek the following relief as to Count IV of the Complaint:  

               A. All wages and benefits Plaintiffs would have received but for the discrimination, 

                    including but not limited to back pay, front pay, prejudgment interest, and restoration of 

                    job assignments;  

               B. Compensatory damages in an amount to be determined at trial to compensate Plaintiff for 

                    the humiliation, anguish, and emotional distress caused by Defendants’ conduct;  

               C. A permanent injunction enjoining Defendants from engaging in the discriminatory 

                    practices complained of herein; 

               D. A permanent injunction requiring that Defendants adopt employment practices and 

                    policies in accord and conformity with the requirements of 42 U.S.C. § 1983, and further 

                    requiring that Defendants adopt and initiate effective remedial actions to ensure requal 

                    treatment based on gender;  




                                                                                                                  29 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                    29/31
1/18/2019       Case: 1:19-cv-00395 DocumentCSU
                                             #: -1Complaint
                                                   Filed: Draft ver. 5.5 - Google
                                                            01/18/19        PageDocs
                                                                                  30 of 31 PageID #:30



               E. A declaratory judgment that Defendants’ actions violate 42 U.S.C. § 1983;  

               F. The Court retain jurisdiction of this case until such time as it is assured that Defendants 

                    have remedied the policies and practices complained of herein and are determined to be 

                    in full compliance with the law;  

               G. Punitive damages as allowed by law as against all individual Defendants; 

               H. An award of reasonable attorneys’ fees, costs, and litigation expenses; and  

               I. Such other relief as the Court may deem just or equitable.  

                                                              Count V ­ 

                                         Intentional Infliction of Emotional Distress 

                                                     (Against All Defendants) 

               104.     Plaintiffs reallege and incorporates by reference all previous paragraphs. 

               105.     Defendants’ actions in discrimination against Plaintiffs based on gender, under the 

                    color of law, as set forth above, were extreme and outrageous. 

               106.     Defendants intended to maliciously and willfully cause, and were in reckless 

                    disregard to the probability that their conduct would cause severe emotional distress to 

                    Plaintiffs. 

               107.     Said actions and conduct did directly and proximately cause Plaintiffs to suffer severe 

                    emotional distress that still impact them to this day. 

                    WHEREFORE, Plaintiffs demand judgment against the Defendants for compensatory 

            damages and, because these Defendants acted maliciously, wantonly, or oppressively, punitive 

            damages, plus the costs of this action and attorney’s fees, and such other and additional relief as 

            this court deems equitable and just. 




                                                                                                                30 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                  30/31
1/18/2019       Case: 1:19-cv-00395 DocumentCSU
                                             #: -1Complaint
                                                   Filed: Draft ver. 5.5 - Google
                                                            01/18/19        PageDocs
                                                                                  31 of 31 PageID #:31



             
                                                              Conclusion 
                    WHEREFORE, as a result of Defendants intentionally discriminated against Plaintiffs 
            with malice or reckless indifference to Plaintiffs’ civil rights, Plaintiffs Sharon Robinson, 
            Director Winona Hannah, Sergeant Marcella Sawyer, Telecommunications Carla Kimber, 
            Sergeant Veronica Harris, and Officer Lawanda Burras suffered great mental anguish, 
            humiliation, degradation, physical and emotional pain and suffering, inconvenience, lost wages 
            and benefits, future pecuniary losses, and other consequential damages.  Therefore, Plaintiffs 
            request punitive and compensatory damages in an amount deemed at trial to be just, fair, and 
            appropriate.  
                    Jury Trial Demanded   
                     
            DATED: January 15, 2019 
                                                                                             Respectfully Submitted, 
                                                                                                    s/ Kellie Walters 
                                                                                               The Walters Law Firm 
                                                                                       350 N. Orleans St., Ste. 9000N 
                                                                                                  Chicago, IL 60654 
                                                                                                     (312) 428­5890 
                                                                                       kwalters@walterslawoffice.net 
             
             
             
                                                                      
                                                                      
             
                                                                      
             




                                                                                                                  31 

https://docs.google.com/document/d/16sGd9wq25cX6TQwlZFp5KqXAqgK6A8jNOBUOuGKnQaQ/edit                                     31/31
